In an action to recover damages for negligence, the defendant Allstate Insurance Company appeals from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated September 15, 2003, as denied its motion, inter alia, pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant.
The Supreme Court erred in not dismissing the complaint against the defendant Allstate Insurance Company (hereinafter Allstate). Neither the pleadings nor the plaintiffs responding submissions in opposition to Allstate’s motion included factually-reasonable allegations that Allstate was negligent and, even if negligent, that there was a causal nexus between any such negligence and the plaintiffs claimed injuries (see CPLR 3211 [a] [7]; see also CPLR 3013; Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382 [1987]; DiMauro v Metropolitan Suburban Bus Auth., 105 AD2d 236, 239 [1984]). Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.